DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on August 31, 2021.  As directed by the amendment, Claims 1 and 15 have been amended.  Claims 1-4, 12-19, and 27-31 are allowable over the prior art.
Regarding the Office Action filed March 10, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Robert Cannuscio on November 4, 2021.

The application has been amended as follows: 
REPLACE “where:” with –where parameters include:--  (Claim 1, Line 19).
REPLACE “where:” with –where parameters include:--  (Claim 15, Line 17).
ADD --the-- BEFORE “renewed” (Claim 17, Line 12).
Reasons for Allowance
Claims 1-4, 12-19, and 27-31 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a method of managing respiration of a subject suffering from non-sleep apnea pulmonary dysfunctions, comprising the steps of: monitoring respiratory motion of a ribcage of a subject using a first respiratory motion monitor, monitoring respiratory motion of an abdomen of the subject using a second respiratory motion monitor, deriving in a processor, using the ribcage and abdomen motion data, a numerical value indicative of respiration quality, where the numerical value is a respiratory fatigue index (RFI); when the numerical value is within a first threshold, not applying respiratory therapy; when the numerical value is outside the first threshold by less than a first margin, applying the respiratory therapy at a first intensity; when the numerical value is outside the first threshold by more than the first margin, applying the respiratory therapy at a second intensity greater than the first.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.

Claims 2-4, 12-14, 16-19, and 27-31 are allowable due to their dependency on Claims 1 and 15.
Prior art similar to the claimed invention are discussed below.
Kayyali et al. (US 8,545,416) discusses an integrated sleep diagnosis and treatment device.  Kayyali does discuss the use of respiratory belts for measuring the thoracic/abdominal expansion/contractions (Kayyali: Column 16, Lines 55-67 and Column 17, Lines 1-5).  However, the device makes no mention about an RFI and does not mention modifying the respiratory therapy based off of this RFI and using a threshold to control the intensity.  Kayyali does mention thresholds, but it is being used in the context of an airflow (Kayyali: Column 50, Lines 35-45).  There is nothing in Kayyali that points to the use of an index as a way to modify the respiratory therapy.  Furthermore, Kayyali focuses on sleep apnea specifically, and not non-sleep apnea respiratory dysfunctions. Warren was brought in to cure the deficiencies.  Warren et al. (“Chest Wall motion in preterm infants using respiratory inductive plethysmography”, 1997) discusses a study for measuring chest wall motion in preterm infants using similar technology to Kayyali.  Warren teaches a Table that has a majority of the parameters that are part of the RFI (Warren: Table 1, page 2298).  Although these parameters are well-known in respiratory inductive plethysmography, Warren does not teach its usage in a formula, specifically the formula of the RFI.  Warren also does not teach any use of thresholds as a way to modify the respiratory therapy.  Even if Warren was to be combined with Kayyali, Kayyali provides no basis to combine the parameters into an overall value/index.  Miesel was brought in to cure the deficiencies.  Miesel et al. (US 2007/0123758) discusses a device that determines values that indicate a patient’s sleep quality.  Miesel is focused on a completely different field from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785